          Case 1:18-cr-00219-DAD-BAM Document 248 Filed 02/03/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00219-DAD-BAM
11                                Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                         FOR DEFENDANT’S MOTION TO REDUCE
12                         v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                         FINDINGS AND ORDER
13   MARK NOBLE,
14                               Defendant.
15

16                                               STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.     The defendant filed a motion for compassionate release on February 2, 2021. Docket No.
20 246.
21          2.     Counsel for the government requests until February 19, 2021 to obtain relevant records
22 and draft the government’s response to the defendant’s motion.

23          3.     The defendant does not oppose the government’s request.
24          4.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
25 schedule on the defendant’s motion as follows:

26                 a)      The government’s response to the defendant’s motion to be filed on or before
27          February 19, 2021;
28                 b)      The defendant’s reply to the government’s response to be filed on or before

      STIPULATION RE BRIEFING SCHEDULE                   1
30
          Case 1:18-cr-00219-DAD-BAM Document 248 Filed 02/03/21 Page 2 of 2


 1          March 5, 2021.

 2

 3          IT IS SO STIPULATED.

 4

 5   Dated: February 2, 2021                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 6

 7                                                           /s/ JEFFREY A. SPIVAK
                                                             JEFFREY A. SPIVAK
 8                                                           Assistant United States Attorney

 9
10   Dated: February 2, 2021                                  /s/ N. ALLEN SAWYER
                                                              N. ALLEN SAWYER
11                                                            Counsel for Defendant
                                                              MARK NOBLE
12

13

14                                         FINDINGS AND ORDER

15          Based upon the stipulation and representations of the parties, the Court adopts the following as a

16 revised briefing schedule regarding the defendant’s motion for sentence reduction:

17          a)     The government’s response to the defendant’s motion, Docket No. 246, is due on or

18 before February 19, 2021;

19          b)     The defendant’s reply to the government’s response, if any, is due on March 5, 2021.

20 IT IS SO ORDERED.
21      Dated:    February 2, 2021
22                                                    UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
30
